      Dated: 4/18/2019




              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE
                            COOKEVILLE DIVISION

 IN RE:                                            )
                                                   ) Case No. 218-06048
 EDWIN DUANE ORTLEPP,                              )
 TERESA STOUT ORTLEPP,                             ) JUDGE MARIAN F. HARRISON
                                                   )
        Debtors.                                   ) Chapter 7
                                                   )
 FIRST VOLUNTEER BANK,                             )
                                                   )
        Movant,                                    )
                                                   )
 v.                                                )
                                                   )
 EDWIN DUANE ORTLEPP,                              )
 TERESA STOUT ORTLEPP, AND                         )
 TIMOTHY G. NIARHOS, Trustee,                      )
                                                   )
        Respondents.                               )
                                                   )
                                                   )



                                 MEMORANDUM OPINION



       This matter is before the Court upon First Volunteer Bank’s (“FVB”) motion for relief

from the automatic stay under 11 U.S.C. § 362(d)(2) and request for abandonment of the collateral

under 11 U.S.C. § 554(b). The question raised by FVB’s motion is whether the collateral is a

deposit account or a certificate of deposit. The parties have agreed to forego a hearing and have

this matter decided on their briefs alone. The Court finds that FVB’s request for abandonment




Case 2:18-bk-06048      Doc 38    Filed 04/19/19 Entered 04/19/19 10:22:29           Desc Main
                                  Document     Page 1 of 6
should be granted because the collateral at issue is a deposit account which is perfected by control,

rather than by a UCC filing.

                               I. FACTS AND BACKGROUND

       On September 10, 2018, the Debtors filed for relief under Chapter 7 of the United States

Bankruptcy Code in the Middle District of Tennessee (the “Petition Date”). FVB is a creditor of

the Debtors by virtue of a Promissory Note, dated October 30, 2017, for which money was loaned

to the Debtors in the principal amount of $48,455.05 (the “Loan”). To secure the Loan, the Debtors

agreed to an Assignment of Deposit Account, dated October 30, 2017, thereby assigning their

interest in a Certificate of Deposit opened on January 17, 2014, by the Debtors and issued by FVB.

At the time of the assignment, the Certificate of Deposit (the “Collateral”) had an approximate

balance of $41,352.55. FVB did not perfect its security interest by filing a Uniform Commercial

Code (“UCC”) financing statement. According to FVB’s pleadings, the payoff on the loan, as of

September 12, 2018, was $48,455.05. FVB did not file a proof of claim in this case.

       The Collateral contains language describing itself as both a “time deposit” and a “certificate

of deposit.” Additionally, the following words are in bold print: “Not Negotiable – Not

Transferrable.” The terms listed on the Collateral include: “TRANSFER: ‘Transfer’ means any

change in ownership, withdrawal rights, or survivorship rights, including (but not limited to) any

pledge or assignment of this account as collateral. You cannot transfer this account without our

written consent.” Another term reads: “PRIMARY AGREEMENT: … You may not transfer this

account without first obtaining our written consent. You must present this certificate when you

request a withdrawal or a transfer.”




                                                 2 
                                                   
Case 2:18-bk-06048       Doc 38     Filed 04/19/19 Entered 04/19/19 10:22:29             Desc Main
                                    Document     Page 2 of 6
       Prior to the Petition Date, the Debtors defaulted under the Loan. On their Statement of

Intent, the Debtors selected “Surrender the property” with respect to the Collateral. The Debtors

did not file any responsive pleading to FVB’s Motion for Relief, and they received their discharge

on December 11, 2018. While the stay directly protecting the Debtors and their property terminated

upon entry of the discharge order, see 11 U.S.C. § 362(c)(2)(C), the stay of acts against property

of the estate continues unless and until “such property is no longer property of the estate.”

11 U.S.C. § 362(c)(1). Here, the Trustee has not abandoned the property and objects to the relief

sought by FVB.

                                         II. DISCUSSION

                A. DEPOSIT ACCOUNT OR CERTIFICATE OF DEPOSIT

       The central issue is whether the Collateral should be characterized as a deposit account or

an instrument. FVB alleges that the Collateral should be characterized as a deposit account, and

the Trustee claims that the Collateral is an instrument. If the Collateral is a deposit account, it is

perfected by control, and FVB is entitled to relief. T.C.A. § 47-9-314. On the other hand, if the

Collateral is properly characterized as an instrument, perfection of FVB’s security interest required

either the filing of a UCC financing statement or possession of the instrument. See T.C.A. § 47-9-

308; T.C.A. § 47-9-312. If so, FVB’s security interest would not be perfected, and the Collateral

would be available for the benefit of the estate.

       For the following reasons, the Court finds that the Collateral is a deposit account and that

FVB has a perfected security interest therein.

       Although Article 9 of the Tennessee Code Annotated does not define a certificate of

deposit, it defines “Deposit account” as “a demand, time [emphasis added], savings, passbook, or


                                                    3 
                                                      
Case 2:18-bk-06048       Doc 38     Filed 04/19/19 Entered 04/19/19 10:22:29              Desc Main
                                    Document     Page 3 of 6
similar account maintained with a bank. The term does not include … accounts evidenced by an

instrument.” T.C.A. § 47-9-102(a)(29). An “Instrument” is defined as “a negotiable instrument or

other writing that evidences a right to the payment of a monetary obligation ... and is of a type that

in the ordinary course of business is transferred by delivery with any necessary endorsement or

assignment.” T.C.A. § 47-9-102(a)(47). The official comment to that section further explains: “a

nonnegotiable certificate of deposit would be a deposit account only if it is not an ‘instrument’ as

defined in this section (a question that turns on whether the nonnegotiable certificate of deposit is

‘of a type that in ordinary course of business is transferred by delivery with any necessary

indorsement or assignment’).” T.C.A. § 47-9-102 cmt. 12.

       A number of courts have found nonnegotiable and nontransferable certificates of deposit

to be deposit accounts, especially when written consent is explicitly required for a transfer or

assignment. In re Verus Inv. Mgmt., LLC, 344 B.R. 536, 543 (Bankr. N.D. Ohio 2006)

(concluding that a nonnegotiable, nontransferable certificate of deposit was a deposit account

where no evidence was produced that the market treated the certificate as a right to payment

transferred by delivery with any necessary endorsement or assignment); E53 Fed. Credit Union

v. Perez (In re Perez), 440 B.R. 634, 639 (Bankr. D.N.J. 2010) (finding that a nonnegotiable,

nontransferable certificate of deposit was a deposit account where bank’s written consent was

required for any transfer or assignment).

       In the instant case, the Collateral is a time deposit marked “Not Negotiable – Not

Transferable” on its face. Additionally, the terms listed on the Collateral include a provision

stating: “You cannot transfer this account without our written consent.” The Collateral is not a

negotiable instrument by its own terms. The question then turns on whether the Collateral is “of a

type that in ordinary course of business is transferred by delivery with any necessary endorsement

                                                  4 
                                                    
Case 2:18-bk-06048       Doc 38     Filed 04/19/19 Entered 04/19/19 10:22:29              Desc Main
                                    Document     Page 4 of 6
or assignment.” T.C.A. § 47-9-102(a)(47). Based on the four corners of the document, which is

the only evidence before this Court, the Collateral cannot be transferred or assigned without prior

written consent of FVB. It follows that the Collateral is not transferrable in the ordinary course of

business with only the necessary endorsement or assignment. Because the Collateral falls outside

of both the negotiable instrument and ordinary course of business clauses of the definition of an

instrument, the Collateral must not be an instrument under the Tennessee Code. Instead, the

Collateral is a deposit account because it is a time account not evidenced by an instrument.

        A security interest in a deposit account is perfected by control. T.C.A. § 47-9-312(b)(2);

T.C.A. § 47-9-314(a). When the secured party is the bank where the encumbered deposit account

is maintained, the secured party has control. T.C.A. § 47-9-104. Thus, the Collateral is a deposit

account maintained by FVB. Further, the Trustee does not dispute FVB’s control over the

Collateral. The Trustee’s interest in the Collateral as a judicial lien creditor is subordinate to FVB’s

interest. 11 U.S.C. § 544(a)(1); T.C.A. § 47-9-317(a)(2). FVB holds a prior perfected security

interest in the Collateral.

                              B. RELIEF AND ABANDONMENT

        The automatic stay terminated upon the entry of the Debtors’ discharge on December 11,

2018. See 11 U.S.C. § 362(c)(2). Accordingly, the only remaining issue for this Court to decide

is whether abandonment should be granted.

        “On request of a party in interest and after notice and a hearing, the court may order the

trustee to abandon any property of the estate that is burdensome to the estate or that is of

inconsequential value and benefit to the estate.” 11 U.S.C. § 554(b). “The trustee, in other words,

must generally abandon property that does not possess substantial equity.” Jahn v. Burke (In re


                                                   5 
                                                     
Case 2:18-bk-06048        Doc 38     Filed 04/19/19 Entered 04/19/19 10:22:29               Desc Main
                                     Document     Page 5 of 6
Burke), 863 F.3d 521, 525 (6th Cir. 2017) (citation omitted). “‘The only issue before the court in

an application for abandonment is whether there is a reason that the estate’s interest in the property

should be preserved or, instead, whether the property is so worthless or burdensome to the estate

that is should be removed.’” Morgan v. K.C. Mach. & Tool Co. (In re K.C. Mach. & Tool Co.),

816 F.2d 238, 246 (6th Cir. 1987) (quoting In re Tyler, 15 B.R. 258, 261 (Bankr. E.D. Pa. 1981)).

       Having found that FVB has a prior perfected security interest, there is no equity in the

Collateral. Because there is no equity, the Collateral is of inconsequential value or benefit to the

estate and should be abandoned by the Trustee. 11 U.S.C. § 554(b). Finally, the Court finds no

basis for granting FVB’s request that the 14-day stay required by Federal Rule of Bankruptcy

Procedure 4001(a)(3) be waived.

                                       III. CONCLUSION

       Accordingly, the Court finds that FVB’s motion for relief from the automatic stay, to the

extent it seeks abandonment by the Trustee, should be granted.

       An appropriate order will enter.

This Memorandum Opinion was signed and entered electronically as indicated at the top of
                                 the first page.




                                                                       This Order has been electronically
                                                                       signed. The Judge's signature and
                                                  6                    Court's seal appear at the top of the
                                                                       first page.
                                                                       United States Bankruptcy Court.

Case 2:18-bk-06048       Doc 38     Filed 04/19/19 Entered 04/19/19 10:22:29                  Desc Main
                                    Document     Page 6 of 6
